Citation Nr: 0939497	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08 22-721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1941 to September 
1945, and from October 1950 to July 1969.  He died in June 
2006.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the cause of the 
Veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
June 2006 and lists the cause of death as cardiopulmonary 
arrest, due to renal failure, due to liver dysfunction.  
These disabilities were not caused or aggravated by any 
incident of service.

2.  At the time of his death, the Veteran was not service-
connected for any condition.  At the time of his death, 
however, he was diagnosed with type II diabetes mellitus that 
was incurred in or aggravated by his active service.  The 
Veteran's diabetes mellitus did not cause, or contribute 
substantially or materially, to his death.




CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by service, 
including a service-connected disability.  38 U.S.C.A. §§ 
1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant contends that she is entitled to dependency and 
indemnity compensation (DIC) for the cause of the Veteran's 
death.  Initially, it is noted that VA has a duty to notify 
and assist a claimant in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for cause of 
death, for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  There is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  Id. at 350.

Here, the Veteran was not service-connected for any condition 
during his lifetime.  VA sent the appellant a letter dated 
August 16, 2006, informing her of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the appellant could help VA going forward, and 
what the evidence must show to support the appellant's claim.  
The letter explained, in relevant part, that the evidence 
must show that the condition that contributed to the 
Veteran's death was caused by injury or disease that began 
during service.

The letter, however, did not explain to the appellant how 
disability ratings and effective dates are determined.  
Nevertheless, the Board finds that this was harmless error.  
Only prejudicial notice errors merit remand.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1704-05 (2009) (holding that notice 
errors must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2) (West 2002); 38 C.F.R. § 
19.9(a) (2008).  A prejudicial error is one that affects the 
"essential fairness" of the adjudication by depriving the 
claimant of a "meaningful opportunity to participate 
effectively" in the adjudication of the claim.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Here, in light of 
the denial of the appellant's claim for service connection, 
no disability rating or effective date can be assigned, and 
therefore, the Board finds there can be no possibility of 
prejudice to the appellant.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  VA also sought and was provided with a VA 
medical (genitourinary) opinion

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Service Connection for Cause of Death

The appellant-the Veteran's widow-seeks entitlement to DIC 
benefits.  The Veteran died in June 2006.  The appellant 
argues that the Veteran's type II diabetes mellitus 
contributed to the cause of his death.  She concedes that his 
diabetes mellitus was not service-connected during the 
Veteran's lifetime, but contends that his diabetes was 
nonetheless related to his period of active service.

The Board finds that the Veteran's diabetes mellitus is 
presumed by law to have been incurred in or aggravated by 
service.  Generally, to establish service connection, a 
claimant must show evidence of a current disability, evidence 
of in-service incurrence or aggravation of a disease or 
injury, and evidence of a nexus between the claimed in-
service disease or injury and the present disability.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may also be established through a 
statutory presumption.  Congress has provided that for 
certain Veterans (namely, those who served in Vietnam between 
January 9, 1962, and May 7, 1975) and for certain diseases, 
both exposure to herbicide and in-service incurrence or 
aggravation are presumed to be established.  38 U.S.C.A. § 
1116 (West 2002).  Diabetes mellitus, type II, is one of the 
diseases presumed to be related to herbicide exposure.  38 
U.S.C.A. § 1116(a)(2)(H).

In this case, the Board presumes that the Veteran was exposed 
to herbicides during service because he served within the 
land borders of Vietnam during the prescribed period.  See 
Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding 
that veterans who served on ships off the coast of Vietnam 
but who never set foot within the land borders of Vietnam are 
not entitled to the presumption of herbicide exposure).  The 
Veteran's service treatment records reveal that in September 
1966, the Veteran passed a kidney stone at Saigon Hospital in 
South Vietnam.  Accordingly, the Board applies the statutory 
presumptions and finds (1) that the Veteran was exposed to 
herbicides during service and (2) that his diagnosed type II 
diabetes mellitus was incurred in or aggravated by his active 
military service.

The question, then, becomes whether the Veteran's diabetes 
mellitus caused or contributed to his death.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a service-connected disability was 
either the principal (primary) or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  The question is determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the veteran's death.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability-
singly or jointly with some other condition-was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
"that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death."  It is not sufficient to show that 
it "casually shared" in producing death, but rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As a general rule, "minor" service-connected disabilities-
particularly those of a "static" nature (such as those 
affecting muscular or skeletal functions) or those that do 
not materially affect a vital organ-are not held to have 
contributed to death that is primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  On the other hand, 
service-connected disabilities involving "active processes" 
affecting "vital organs" receive careful consideration as a 
contributory cause of death (the primary cause being 
unrelated), from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person "materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3).  

Finally, the law recognizes that certain primary causes of 
death are by their very nature so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions.  But even in those cases, VA considers whether 
there may be a "reasonable basis" for finding that a 
service-connected condition was of "such severity" to have 
a "material influence in accelerating death."  In such a 
situation, however, it is not generally reasonable to hold 
that a service-connected condition accelerated death unless 
the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(4).

The Board finds that the Veteran's diabetes mellitus was not 
the primary cause of death.  The appellant does not argue, 
nor does the Veteran's death certificate indicate, that the 
Veteran's diabetes mellitus acted-singly or jointly with 
some other condition-as the "immediate or underlying cause 
of death."  The hospital record made pursuant to the 
Veteran's death listed the following conditions in the 
discharge diagnosis: cardiopulmonary arrest, secondary to 
hypotension, secondary to chronic renal failure, secondary to 
liver dysfunction with hepatitis; diabetes mellitus, type II; 
protein malnutrition; congestive heart failure; decubitus 
ulcer; seizure disorder; hypothyroidism; coronary artery 
disease; asthma; obstructive sleep apnea; morbid obesity; 
end-stage renal disease.

The Veteran was admitted to the hospital on June 18, 2006.  
He died June 20, 2006.  Several days before he was admitted 
to the hospital, the Veteran requested that his renal 
dialysis, as well as his diabetes treatment, be discontinued.  
The attending physician honored his request.  The death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest, due to renal failure, due to liver 
dysfunction.  For reasons discussed below, the Board finds 
that these conditions-not diabetes mellitus-constituted the 
immediate cause of death.

There is no indication in the Veteran's service treatment 
records that the Veteran incurred any disability during 
service that could reasonably be related to the disabilities 
that constituted his immediate cause of death.  Specifically, 
the service treatment records are void of any complaints of 
or treatment for cardiological, pulmonary, renal, or liver 
problems during service.

The appellant's core argument is that her late husband's 
diabetes mellitus contributed to his death.  In support of 
her contention, she obtained a written opinion from the 
Veteran's private physician, in the form of an April 2007 
letter.  In the letter, the physician stated that he 
"disagrees" with VA's determination that the Veteran's 
death was not related to his diabetes.  He opined that the 
Veteran died "due to cardiopulmonary arrest resulting from 
renal failure and liver dysfunction," and that "[t]he 
patient's renal dysfunction was most likely due to 
longstanding hypertension and diabetes and was exacerbated by 
his liver dysfunction at the time of his death."

The April 2007 letter, then, is evidence that the Veteran's 
diabetes mellitus caused-or combined to cause-renal 
failure, which condition led directly to the Veteran's death.

A July 2007 VA opinion, however, refuted the notion that a 
nexus existed between the Veteran's diabetes and his renal 
failure.  A VA physician examined the claim file and offered 
a written opinion as to the cause of the Veteran's death.  
The examiner noted that a review of the Veteran's private 
treatment records from December 1992 to November 1998 showed 
that the Veteran's hypertension was not well controlled.  
After noting that the Veteran's death certificate indicated 
that he died of cardiopulmonary arrest, the examiner 
explained, "Now, everyone dies of cardiopulmonary arrest.  
It is important to understand the etiology of his 
cardiopulmonary arrest.  According to the chart, his first 
immediate cause was actually renal failure."

She then explained that a review of the record showed that 
the Veteran's hypertension was uncontrolled for at least 
fourteen years leading up to his death, whereas his diabetes 
was actually well controlled.  She concluded, "In all 
probability, [the Veteran]'s problem with renal failure is 
related to uncontrolled hypertension as opposed to diabetes 
mellitus."

The examiner could not determine, however, without resorting 
to speculation, whether the Veteran's hypertension was one of 
essential hypertension or whether it was brought on by his 
diabetes, because there were no available records to show 
when the Veteran developed hypertension or when he developed 
diabetes.  The records showed only that he was being treated 
for both conditions as early as December 1992.

The examiner opined that the Veteran's liver dysfunction was 
not the primary cause of the Veteran's death (but rather, 
that renal failure was), because the biopsy reports revealed 
(1) mild chronic portal hepatitis and portal fibrosis; (2) a 
grade on the inflammatory changes of two out of four; and (3) 
a grade on the fibrotic stage of one out of four.  These 
findings were "mild," she explained, and "surely" showed 
"no evidence of acute liver failure."  She also noted that 
her review of the lab work indicated that the Veteran's liver 
dysfunction was a result of an autoimmune hepatitis, and not 
the Veteran's diabetes.

There are two pieces of evidence in the record that indicate 
that the Veteran's diabetes mellitus "contributed 
substantially or materially; that it combined to cause death; 
[or] that it aided or lent assistance to the production of 
death"-namely, the private physician's opinion and the 
appellant's assertion to the same effect.  It is well settled 
that neither the Board nor a claimant who lacks the relevant 
medical training is qualified to render etiological opinions 
that require medical experience, training, or education.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  Because opining as to 
the connection between the Veteran's diabetes mellitus and 
his cause of death requires medical training, the Board finds 
that the appellant is not qualified to render, on her own 
accord, a competent opinion as to the nexus.

As noted above, this case, essentially, presents two 
conflicting medical opinions.  It is the Board's job to 
assess and the weight of all the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board is free to 
"favor the opinion of one competent medical expert over that 
of another" so long as it provides an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); accord Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (upholding Board determination that certain 
examinations were more probative because they were more 
thorough and detailed, they discussed conflicting opinions, 
and the examiners had access to the claim file).  Finally, a 
medical opinion is not entitled to "any weight" in a 
service-connection or rating context if it contains "only 
data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); accord Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) ("[A] mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion.").

Here, the Board finds the VA examiner's opinion to be more 
persuasive than the private physician's opinion.  The two 
examiners disagreed mainly over what caused the Veteran's 
renal failure.  The family physician opined that the renal 
failure was likely caused by the Veteran's "longstanding 
hypertension and diabetes" (emphasis added).  But he offered 
no rationale or explanation.  Though his opinion was surely 
based on his interactions with and observations of the 
Veteran over the years, the opinion itself was a bare 
conclusion that lacked an explanation that would "allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."

On the other hand, the VA examiner evaluated and discussed 
the available medical evidence, and came to a different 
conclusion, backed by a persuasive rationale.  The VA 
examiner reasoned, in brief, that the Veteran's hypertension 
was uncontrolled and that his diabetes mellitus was well 
controlled.  Therefore, it was more likely that his 
hypertension, and not his diabetes, caused the renal failure, 
which caused his death.  The Board finds this opinion-
supported by a discussion of the relevant facts and a 
reasoned analysis-to be persuasive evidence that the 
Veteran's diabetes mellitus did not cause, or materially 
contribute to, the Veteran's renal failure that was the 
ultimate cause of his death.

In the alternative, the appellant argues that the Veteran's 
diabetes mellitus caused, or materially contributed to, his 
hypertension, which in turn caused the renal failure that was 
the ultimate cause of his death.  The Board has considered 
this argument, but must deny it because there is no evidence 
in the record to support such a finding.  The VA examiner 
specifically addressed this question, but could not answer it 
without resorting to mere speculation.  She reviewed the 
available treatment records and explained that they showed 
only that as early as December 1992 the Veteran was receiving 
ongoing treatment for both hypertension and diabetes 
mellitus.  Accordingly, she could not determine when the 
Veteran developed hypertension or when he developed diabetes 
mellitus.  In short, there was no indication of whether the 
hypertension predated his diabetes, or whether they occurred 
at the same time.

The Board finds that the VA examiner's opinion in this 
respect was thorough and well-reasoned.  Just because a 
medical opinion was inconclusive "does not mean that the 
examination was inadequate."  Roberts v. West, 13 Vet. App. 
185, 189 (1999).  In this case, the examiner reviewed the 
entire available record and was unable to make a 
determination one way or the other.  Significantly, the 
appellant has not submitted any new evidence that would shed 
additional light on the question at hand and that would 
possibly allow an examiner to draw a conclusion.  Thus, the 
Board finds that the opinion, though inconclusive in part, 
was also adequate.

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against entitlement to 
service connection for cause of death.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990) (if the Board rules against a veteran 
in a case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).

The Board extends its sincere sympathies to the Veteran's 
widow.  Nevertheless, it is bound in its decisions to apply 
the relevant provisions of law.  38 U.S.C.A. § 7104(c); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding 
there was "simply no authority in law" which would 
"permit" VA to grant the claim).  The appellant is free to 
procure and submit new evidence that shows that the Veteran's 
diabetes mellitus "contributed substantially or materially" 
to his death.  Upon receipt of such evidence, VA could reopen 
and readjudicate the appellant's claim (provided such 
evidence is deemed to be new and material).  See 38 C.F.R. § 
3.156(a).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


